VICTORY, J.,
dissents.
hi dissent from the majority’s holding that the Workers’ Compensation Law does not grant immunity to members of a volunteer fire company from suits in tort brought by co-volunteer firefighters. La. R.S. 23:1036(A) provides that workers’ compensation coverage “shall constitute the exclusive remedy of the volunteer member against the fire company as provided in R.S. 23:1032.” The reference to La. R.S. 23:1032 is not limited to any specific provision to that statute, and thus encompasses La. R.S. 23:1032(A)(1)(a), which provides that “the rights and remedies granted to an employee or his dependent on account of an injury ... shall be exclusive of all other rights ... as against his employer, ..., or employee of such employer ..., for said injury, ...” In my view, as regular firefighters are immune from suit in tort for injuries inflicted on a co-firefighter under La. R.S. 23:1032(A), it makes no sense to interpret to these statutes to deprive volunteer firefighters of this same immunity.
For the foregoing reasons, I respectfully dissent.